Citation Nr: 9922307	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-04 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of bilateral 
bunionectomies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 through 
January 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses that following 
the March 1997 VA examination the veteran was diagnosed as 
"status post bilateral bunionectomy."  In addition, X-ray 
findings indicated that "chronic osteomyelitis must be 
considered."  However, it is not clear from subsequently 
dated medical records whether the veteran actually has 
osteomyelitis, and if so, whether it is related to the 
bunionectomies performed during service or whether the 
veteran has any residuals of her service bilateral 
bunionectomies.

In addition, the RO has concluded that the veteran's 
bilateral bunions preexisted service.  However, while there 
may be some logic to this conclusion with respect to the 
bunion of one foot, since it was noted shortly following the 
veteran's entry into service, the bunion of the other foot 
was not noted for some time thereafter.  Furthermore, bunions 
were not noted on the veteran's entrance examination, but 
rather hallux valgus was noted on that physical examination.  
Significantly, there is no medial opinion of record as to the 
relationship of the preexisting hallux valgus and the 
subsequently noted and treated bunions.  The Board would also 
note that the veteran has reported that she has continued to 
experience symptomatology associated with her feet since her 
separation from service.  Therefore, the Board is of the 
opinion that a further examination of the veteran's feet 
would be helpful to ascertain the relationship between the 
veteran's preexisting hallux valgus and the bunions and 
surgery documented in service medical records, and the nature 
of any residuals which may now be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination of her feet to ascertain the 
nature, severity, and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to the 
relationship between the hallux valgus 
noted on the veteran's service entrance 
examination and the subsequently treated 
bunions.  If the examiner's opinion is 
that the two disorders are related, the 
examiner is requested to specify whether 
the medical evidence demonstrates that 
the bunions preexisted service, and if 
not, whether the development of bunions 
represents the natural progress of hallux 
valgus and whether the need for bunion 
surgery represented a chronic worsening 
or an increase in the underlying severity 
of the disorder.  Lastly, the examiner is 
requested to specify the nature and 
severity of any current residuals of the 
service bunion surgery.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



